Citation Nr: 1013668	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain VA medical records and any outstanding private 
treatment records.  The claim was also remanded to afford the 
Veteran a VA audiology examination.  Those actions completed, 
the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss resulted from in-service 
noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from hearing loss.  In 
his Application for Compensation and Pension in May 2005, the 
Veteran reported that these symptoms were the result of noise 
exposure from loud and continuous small arms and large 
weapons fire while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

The Veteran's service treatment records do not show any 
treatment for or complaints of hearing loss.  The Veteran's 
enlistment examination from November 1967, however, did 
demonstrate high frequency hearing loss in the left ear, 
specifically from 3000 Hz and higher.  

The Board notes that the absence of evidence of a hearing 
loss disability in service is not fatal to the Veteran's 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Furthermore, based on his DD-214, the Veteran is a combat 
veteran.  Specifically, the Veteran was awarded the Vietnam 
Campaign Medal and the Vietnam Cross of Gallantry with Palm.  
These medals are awarded for various combat achievements.

By statute, when the record demonstrates that a Veteran 
engaged in combat with enemy forces, then VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  

In this case, the Board concedes that the Veteran was exposed 
to loud noise during service. 

Pursuant to a Board remand in June 2009, the Veteran was 
scheduled for a VA audiology examination in February 2010 to 
address the Veteran's pre-existing hearing loss in his left 
ear as indicated by his enlistment examination in November 
1967.  The Veteran failed to report for this examination.  

The case at hand is an original compensation claim.  See Turk 
v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant 
fails, without good cause, to report for a VA examination in 
conjunction with an original claim for disability 
compensation benefits, VA must decide the claim based on the 
evidence of record.  38 C.F.R.  § 3.655(a), (b).  This 
examination would have greatly assisted the Board in 
understanding the nature and etiology of the hearing loss 
problem.

Based on the Veteran's contention of noise exposure during 
service and his status as a combat veteran, the Board 
acknowledges that the Veteran was exposed to loud noise in 
active service.  The issue before the Board is whether the 
Veteran's exposure to noise in service is related to his 
current hearing loss.

In an April 2005 letter, audiologist "A.R." evaluated the 
Veteran for his hearing.  In her letter, A.R. indicated that 
the Veteran had normal hearing through 2000 Hz, followed by a 
precipitously sloping severe sensorineural hearing loss in 
the right ear and mild loss through 1500 Hz.  The Veteran 
also had precipitously sloping severe to profound 
sensorineural hearing loss in the left ear.  During the 
evaluation, the Veteran reported that he was exposed to the 
sounds of artillery and mortar shots while serving combat 
duty in the military.  Ultimately, A.R. opined that "[i]t is 
more likely than not that [the Veteran's] hearing loss and 
tinnitus is a result from the acoustic trauma he experienced 
while serving combat duty in the military during the Vietnam 
War."

This opinion provides favorable evidence towards the 
Veteran's claim for service connection for hearing loss as it 
establishes the requisite nexus between the Veteran's current 
hearing disability and his active service.

In January 2006, the Veteran was afforded a VA audiology 
examination.  During the examination, the Veteran reported 
that he was exposed to small arms fire and artillery fire 
while in Vietnam.  Post-service, the Veteran reported that he 
worked as a brick tender and painter and wore hearing 
protection as needed.

The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  He opined that the Veteran's 
"conditions are more likely than not due to noise exposure 
while in military service."  The examiner based his opinion 
on case history and audiological findings.

This medical opinion is also probative evidence for the 
Veteran's claim as the relationship between the Veteran's 
current hearing loss and his active duty has been 
established.

The Board notes that while these two opinions do not directly 
address the Veteran's pre-existing left ear hearing loss, 
which was noted in his enlistment examination in November 
1967, the Board finds that these opinions do link the 
Veteran's bilateral hearing loss to his active military 
service.  Furthermore, the January 2006 examiner did indicate 
that his opinion was based on "case history," suggesting 
that he was familiar with the Veteran's entire hearing 
history, to include the Veteran's pre-existing hearing 
condition.

The Board has also reviewed and considered the Veteran's 
history of in-service and post-service noise exposure.  His 
Department of Defense Form 214 reflects that he was a cook 
who served in Vietnam.  The Veteran describes in-service 
noise exposure as a result of gun fire and artillery fire.  
Notably, both A.R. and the VA examiner indicated that the 
Veteran was exposed to loud noises while on active duty.

The Veteran's post-service occupational history does not 
indicate any significant noise exposure, which appears 
consistent with the Veteran's post-service occupational 
experience as a brick tender and painter.  Indeed, the 
Veteran stated that post-service, he wore hearing protection 
as needed.

Overall, the evidence described above supports the Veteran's 
assertion that his only significant noise exposure occurred 
in service.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In this case, there are two medical opinions establishing the 
requisite nexus between the Veteran's active service and his 
current hearing loss.  As the criteria for service connection 
have been met, the Veteran's claim for service connection for 
bilateral hearing loss is warranted and the appeal is 
granted.

The nature and extent of the Veteran's bilateral hearing loss 
is not before the Board at this time.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


